THE THIRTEENTH COURT OF APPEALS

                                    13-14-00090-CR


                                     Jason Harding
                                           v.
                                   The State of Texas


                                   On appeal from the
                    County Court at Law No. 6 of Travis County, Texas
                           Trial Cause No. C1CR-11-221292


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 29, 2015.